﻿I
congratulate Mr. Kavan on his election as President of
the General Assembly at its fifty-seventh session. I also
extend my best wishes to Secretary-General Kofi
Annan in this first year of his second term in office.
Two days ago, we commemorated the first
anniversary of a terrible event that focused the
collective global consciousness on international
terrorism. Terrorism did not start on 11 September. It
was on that day that it brazenly announced itself on the
global stage, flaunting its immunity from distance and
power.
15

As a country exposed to the depredations of
terrorism for decades, India empathized with the pain
of the American people, admired their resilience in
coming to terms with the consequences and supported
the bold decision to counter-attack terrorism at its very
source.
The international community has taken some
collective decisions in the global effort to combat
terrorism and to choke off its lifelines. Security
Council resolution 1373 (2001) contains the essence of
these decisions. The Council's Counter-Terrorism
Committee should now move beyond information
compilation and legal assistance to enforcing
compliance by States known to be sponsoring,
sheltering, funding, arming and training terrorists.
In our South Asian region, nuclear blackmail has
emerged over the past few months as a new arrow in
the quiver of State-sponsored terrorism. Dark threats
were held out that actions by India to stamp out cross-
border terrorism could provoke a nuclear war. To
succumb to such blatant nuclear terrorism would mean
forgetting the bitter lessons of the 11 September
tragedy.
As far as India is concerned, we have repeatedly
clarified that no one in our country wants a war,
conventional or otherwise. Nor are we seeking any
territory. But absolutely everyone in India wants an end
to the cross-border terrorism which has claimed
thousands of innocent lives and denied entire
generations their right to a peaceful existence with
normal economic and social activity. We are
determined to end it with all the means at our
command. Let there be no doubt about that in any
quarter.
Yesterday we heard the extraordinary claim in
this Assembly that the brutal murder of innocent
civilians in Jammu and Kashmir is actually a freedom
struggle and that the forthcoming elections in that state
are a farce, since they cannot be a substitute for a
plebiscite demanded over 50 years ago. It requires an
effort of acrobatic logic to believe that the carnage
among innocents is an instrument for freedom and that
elections are a symbol of deception and repression. If
the elections are a mere fraud, why are terrorists being
trained and infiltrating India at the command of the
Inter-Services Intelligence Agency of Pakistan to kill
election candidates and to intimidate voters?
If Pakistan claims to be a crucial partner in the
international coalition against terrorism, how can it
continue to use terrorism as an instrument of State
policy against India?


How can the international coalition condone
Pakistan-directed killings of thousands of innocent
civilians  women and children included  to
promote a bizarre version of self-determination? Those
who speak of underlying or root causes of terrorism
offer alibis to the terrorists and absolve them of
responsibility for their heinous actions, such as the 11
September attacks on the United States or the 13
December attack on our Parliament.
Yesterday we heard yet another patently false and
self-serving claim that in India Muslims and other
minorities are the target of Hindu extremists. With 150
million Muslims, India has the second largest Muslim
population in the world; greater than that of Pakistan.
We are proud of the multi-religious character of our
society. Equal respect for all faiths and non-
discrimination on the basis of religion are not just part
of our Constitutional obligations, but, as the whole
world knows, they are the signature theme of India's
civilization and culture.
We have to recognize that the developmental
divide between the North and the South is becoming
wider and deeper by the day. The challenges that face
us are stark, and there is no alternative to having all
countries of the world join hands to face them together.
Over the last decade, 10 million people have been
joining the ranks of the poor each year. A quarter of the
world's population lives in extreme poverty.
We have to find US$ 24 billion annually for
investment in poor countries, if we are to achieve the
World Food Summit goal of halving hunger by 2015.
The continuation of widespread poverty, at a time
when unimaginable wealth is concentrated in a small
social layer, is totally unacceptable. The twenty-first
century has all the means to end this sad legacy of the
past centuries. What is lacking is the political will
among the developed countries to sincerely and
speedily address the legitimate developmental needs of
the developing countries, especially the least developed
ones.
16

Casting an even longer shadow over this grim
developmental canvas is global climate change, from
which the poor will most suffer, though they
contributed least to it. The recent floods and forest fires
in Europe are a forewarning that the countries of Asia
and Africa are not the only victims of the fury of a
degraded environment. The Earth's atmosphere and
biosphere know no national boundaries. The choice
before the global community is stark: Either we take
urgent steps to protect the environment or be prepared
for far worse natural calamities.
Early this month, the Johannesburg Summit for
Sustainable Development debated some of the linkages
between poverty, trade, environment, national,
international and corporate governance and global
financial flows. We emerged from the Summit with
some encouraging outcomes, but these fell well short
of the demands of our time.
It has become a categorical imperative to
understand and address man's developmental needs in
their totality, and not in isolated parts. It is
disconcerting that the highways of development are
jammed with the noisy and unruly traffic of
materialism and its brash cousin, consumerism. Human
values have become mute bystanders in most political,
economic and social activities.
The result of this imbalance between our material
and non-material needs can never be happy for
mankind. On the contrary, if we are guided by
compassion, care, feeling for our fellow human beings,
cooperation and other human values, we are bound to
get the right solutions to every problem on our planet.
Humanity is crying out for a harmonious
integration of the economic, social, political,
environmental and spiritual dimensions of
development. This task calls for the closest possible
cooperation among nations and communities, with a
readiness to accept the best from every cultural and
spiritual tradition around the globe. The United Nations
needs to take up newer and bigger initiatives in this
direction.
In this Assembly, less than a year ago, and in the
United States Congress the year before, I had extended
India's offer to coordinate a comprehensive global
development dialogue. I reiterate that offer today. If we
are to achieve the development goals we have promised
ourselves by 2015, we need such a dialogue urgently.
As we come together once again at the United
Nations, at a time of new and diverse challenges, we
should reflect on our collective commitment to the
Charter, its purposes and principles. There is a growing
perception, particularly among the weaker and poorer
countries, that responses to issues of far-reaching
impact often seem arbitrary and contradictory.
A common destiny is at stake. The world needs
collective multilateralism. It needs the United Nations,
the coming together and working together of all its
nations in the development of a common and collective
perspective.
Conflicts arise when there is no spirit of
democracy within and among nations. A genuinely
democratic framework enables us to respect alternative
points of view, to value diversity and to fashion
solutions responsive to the aspirations of people.
India's own experience as a hugely populated and
diverse nation shows how complex problems can be
addressed within a constitutional and democratic
framework.
These values need to be assiduously nurtured in
our societies, so that at least a future generation is rid
of the scourge of poverty, intolerance, obscurantism
and religious extremism.
Democratic societies are far less prone to
ideologies based on violence or militarist yearnings,
since they do not have their fingers permanently on the
trigger of a gun. We have to be vigilant against threats
to democracy worldwide arising from forces that are
opposed to it, be they rooted in fundamentalist political
ideologies or extremist religious dogmas.
All of us are aware of the challenges. Most of us
are agreed that a stable global order has to rest on the
four strong pillars of peace, security, sustainable
development and democracy. We have to ensure that
each of these pillars is strong and resilient.
We are conscious of our collective responsibility.
It is the leap from this theoretical understanding to its
practical realization that we have often failed to
execute. We should not fail again. Our future
generations will not forgive us if we do.








